Exhibit 10.1

EXTENSION AGREEMENT TO

JOINT DEVELOPMENT AND LICENSE AGREEMENT

This EXTENSION AGREEMENT TO JOINT DEVELOPMENT AND LICENSE AGREEMENT (the
“Extension”) is entered into as of February 26, 2010, by and among BP Biofuels
North America LLC, a Delaware limited liability company (“BP”), Verenium
Biofuels Corporation, a Delaware corporation (“Verenium”), and Galaxy Biofuels
LLC, a Delaware limited liability company (“Galaxy”), each of which is referred
to herein individually as a “Party,” and collectively as the “Parties.”

RECITALS:

WHEREAS, the Parties have entered into a Joint Development and License Agreement
effective as of August 1, 2008 (the “JDLA”), pursuant to which BP and Verenium
are conducting the Joint Development Program and the JDP Plan;

WHEREAS, under the JDLA, the Initial JDP Term was to have expired on February 1,
2010;

WHEREAS, pursuant to that certain Amendment No. 1 To Joint Development Agreement
dated January 31, 2010 (“Amendment No. 1”), the Parties extended the JDP Term
until 12:01 am (Central Time) on March 1, 2010 in order to continue the Joint
Development Program; and

WHEREAS, the Parties desire to further extend the JDP Term in order to further
continue the Joint Development Program on the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1. Incorporation of Recitals; Definitions. The foregoing recitals are hereby
incorporated into this Amendment and made a part hereof. Capitalized terms used
herein shall have the same meaning as set forth in the JDLA, as amended by
Amendment No. 1, unless otherwise indicated herein

2. JDP Term Extension. In accordance with Section 11.1.1 of the JDLA, as amended
pursuant to Section 2 of Amendment No. 1, the Parties hereby agree to extend the
JDP Term until 12:01 am (Central Time) on April 1, 2010 (“Extended Term”). For
the avoidance of doubt, the Parties hereby acknowledge and agree that this
Extension shall not amend or extend the Initial JDP Term.

3. Continuation of Work During Extended Term. BP hereby agrees to pay Verenium
the sum of $2,500,000, in cash, on March 5, 2010 for the continued performance
of Verenium’s obligations under the Joint Development Program during the
Extended Term. The Parties agree that the JDP Plan, as amended pursuant to
Amendment No. 1 and this Extension, will include such services as BP and
Verenium may agree in writing from time to time.

4. No Waiver of Rights Pursuant to the JDP. BP and Verenium have not waived, and
do not intend to waive, any of their respective rights or remedies under (a) the
JDLA, (b) Amendment No. 1, (c) the JDP, (d) that certain letter dated August 5,
2008 from Verenium to BP setting forth, among other items, the JDP Plan, or
(e) the Operating Agreement of Galaxy (dated and effective August 1, 2008) (the
“Operating Agreement”) (collectively “Galaxy Agreements”). By entering into this
Extension and agreeing to the Extended Term, BP and Verenium agree that neither
BP nor Verenium is waiving any of its rights or remedies under any one or all of
the Galaxy Agreements, at law or in equity, and that neither of them shall be
prejudiced in any way as the result of entering into this Extension and agreeing
to the Extended Term.

5. Representations and Warranties. Each of the Parties represents and warrants
to the other Parties that each of the undersigned has the authority to act on
behalf of such Party, to execute and deliver this Extension on behalf of such
Party, and to bind such Party to the terms and conditions of this Extension.
None of the Parties has relied upon any representations or statements made by
any other Party with respect to this Extension which are not specifically set
forth in this Extension.



--------------------------------------------------------------------------------

6. Governing Law. This Extension will be governed and construed in accordance
with the laws of the State of New York, United States of America, to the
exclusion of both its principles and rules on conflicts of laws and the
provisions of the United Nations Convention on Contracts for the International
Sale of Goods.

7. Amendment and Waiver. This Extension may be amended only by a written
agreement signed by the Parties to be charged with any such amendment. The
rights and remedies of the Parties are cumulative and not alternative. Neither
the failure nor any delay in exercising any right, power or privilege under this
Extension will operate as a waiver of such right, power or privilege, and no
single or partial excuse of any such right, power or privilege will preclude any
other or further exercise of such right, power or privilege or any other right,
power or privilege.

8. Effect of Extension; Entire Agreement. As amended by Amendment No. 1 and this
Extension, all of the terms and conditions of each of the Galaxy Agreements
shall remain unchanged and in full force and effect. The Parties acknowledge and
agree that in the event of any conflict between the terms of this Extension and
the terms of the Galaxy Agreements, the terms of this Extension shall govern.
This Extension, together with the Galaxy Agreements, contains the entire
agreement and understanding between the Parties respecting the subject matter
hereof, and supersedes all prior and contemporaneous agreements, statements,
understandings, terms, conditions, negotiations, representations and warranties,
whether written or oral, made by and among the Parties concerning the matters
covered by this Extension.

9. No Presumption Against Drafter. Each of the Parties have jointly participated
in the negotiation and drafting of this Extension. In the event of an ambiguity
or a question of intent arises, this Extension shall be construed as if drafted
jointly by each of the Parties and no presumptions or burdens of proof shall
arise favoring any Party by virtue of authorship of any of the provisions of
this Extension.

10. Counterparts; Electronic Transmission. This Extension may be executed in one
or more counterparts, none of which need contain the signatures of each of the
parties and each of which shall be deemed an original. The Parties may deliver
executed signature pages to this Extension by facsimile or e-mail transmission.
No Party shall raise as a defense to the formation or enforceability of this
Extension as a contract, and each Party forever waives any such defense, either
(i) the use of facsimile or e-mail transmission to deliver a signature or
(ii) the fact that any signature was signed and subsequently transmitted via
facsimile or e-mail transmission.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Extension as of the date
first set forth above.

 

BP BIOFUELS NORTH AMERICA LLC By:  

/s/ Susan Ellerbusch

Name:   Susan Ellerbusch Title:   Authorized Signatory

VERENIUM BIOFUELS CORPORATION By:  

/s/ James E. Levine

Name:   James E. Levine Title:   Executive Vice President

 

GALAXY BIOFUELS LLC

    Verenium Biofuels Corporation,

 

    its member

    By:  

/s/ James E. Levine

    Name:   James E. Levine     Title:   Executive Vice President

 

    BP Biofuels North America LLC,

 

    its member

    By:  

/s/ Susan Ellerbusch

    Name:   Susan Ellerbusch     Title:   Authorized Signatory